United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 97-1125MN
                                    _____________

Home Federal Savings Bank, a savings   *
bank organized under the laws of the   *
United States, formerly known as Home  *
Federal Savings & Loan,                *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Minnesota.
American Bank National Association, a *
bank organized under the laws of the   *       [UNPUBLISHED]
United States, formerly known as       *
American National Bank and Trust       *
Company,                               *
                                       *
                   Appellee.           *
                                 _____________

                             Submitted: October 22, 1997
                                 Filed: October 30, 1997
                                  _____________

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

        Home Federal Savings Bank appeals an adverse grant of summary judgment in
this diversity action. After de novo review, we are satisfied the district court correctly
applied state law and the record supports the district court's ruling. Because a
comprehensive opinion in this diversity case would lack precedential value, we affirm
for the reasons set forth in the district court's well-reasoned opinion. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-